36 N.J. 531 (1962)
178 A.2d 194
IN THE MATTER OF PAUL A. VIVERS, AN ATTORNEY AT LAW OF THE STATE OF NEW JERSEY.
The Supreme Court of New Jersey.
Argued February 6, 1962.
Decided February 19, 1962.
*532 Mr. Charles L. Bertini, for the order.
No appearance for respondent.
The opinion of the court was delivered PER CURIAM.
Defendant pleaded non vult to seven indictments charging embezzlements, obtaining of money by fraud and fraudulent misappropriations, involving in all the approximate sum of $185,000. He was sentenced to a term in New Jersey State Prison.
An order for his disbarment will be entered.
For disbarment  Chief Justice WEINTRAUB, and Justices JACOBS, FRANCIS, PROCTOR, HALL, SCHETTINO and HANEMAN  7.
Opposed  None.